Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/373,610 filed 04/02/2019 is in response to Applicant’s arguments/remarks and claim amendment filed 12/23/2021. Applicant’s response has been given full consideration. 
Claim Amendment
In the response filed on 12/23/2021 Applicant has amended the claims of the application. Claim 1 and 11 have been amended by the incorporation of limitation of “the cathode section comprises a C-shaped ring around the anode section” previously recited in claim 22. 
The status of the claims stand as follows:
Currently amended 		1, 9, 11, 19, 22
Canceled 			2, 16
Previously presented 		3-4, 17-18, 21
Original 			5-8, 10, 12-16, 20
Claims 1, 3-15, 17-22 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC §103
The rejection of Claim 1,4-6, 9-15, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. PG Publication 2015/0111077) in view of Wang (U.S. PG Publication 2014/0375325) and Kohlberger (U.S. PG Publication 2015/0295284) has been withdrawn in view of the amendment of claims 1 and 11 and Applicant’s discussion and explanation regarding the rejection. 
Objection to the Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: The reference number 606 appearing in Fig. 6A, 6B, 7 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to the Specification
The disclosure is objected to because of the following informalities.
The drawing in Fig. 6A, 6B and 7 show the element 606, which is a ring in the cap assembly, is probably the one referred to as the C-shaped ring in previous claim 8 and now amended claim 1, but the specification does not describe or even mention what element 606 is. Drawings in Fig. 6A, B and 7 also show the element 602, which is referred to in the specification as an aluminum disk without indicating anywhere whether it is the claimed anode section or not or if it is an entirely a different element. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9, 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 and 11 recite the limitation wherein “the cathode section comprises a C-shaped ring around the anode section”, previously recited in Claim 22 and now incorporated into Claim 1 and 11. However, the instant specification does not specifically disclose a “C-shaped ring”, and the closest disclosure of a C-shaped ring is provided in Fig. 6A, 6B and 7, without such a specific reference to the element 606 as being C-shaped cathode portion.
The cathode lead is element 404 and the anode lead is element 406 (Specification Fig. 7A, paragraph 0036). The cathode lead 404 is connected to the flat disk 602, and the anode lead 406 is connected to the C-shaped ring 606. Thus, this disclosure disagrees with the claim recitation, “the cathode section comprises a C-shaped ring around the anode section”, because according to the Specification the C-shaped ring 606 is connected to an anode lead 406 and is, therefore, an anode section and a not a cathode section as recited in claims 1 and 11. Similarly, the flat disk 602 surrounded by the C-shaped ring 606 is connected to a cathode lead 404 and is, therefore, a cathode section and not an anode section as recited in claim 1 and 11. Thus, the description fails to comply with the written description requirement. 
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action. 

Claim 1, 4-6, 9-15, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. PG Publication 2015/0111077) in view of Wang (U.S. PG Publication 2014/0375325), Kohlberger (U.S. PG Publication 2015/0295284) and Hwang (U.S. PG Publication 2010/0015508)

Regarding Claim 1 and 11 Paik discloses a lithium ion battery and a method of manufacturing the lithium ion battery (Paik Fig. 2, paragraph 0019, 0023), providing a lithium reference electrode (Paik paragraph 0019). Paik discloses a top cover of the housing positioned at the top of the battery cell 100 with an anode lead 130 and a cathode lead 120 (Paik Fig. 2, paragraph 0023), the two electrode leads and the housing are insulated by insulator 140 (Paik paragraph 0023). Paik discloses a lithium reference electrode is electroplate on the interior of the ion battery (Paik paragraph 0022, 0033), and the housing acts as the reference electrode lead (Paik Fig. 2). Paik is silent about the electrode assembly is a jelly roll and that the reference electrode is provided as a lithium sleeve. 
Wang discloses battery cell and a method of providing the battery (Wang paragraph 0014) providing a reference electrode (Wang paragraph 0017) considered equivalent to a non-invasive reference lead, the battery cell comprising three terminals to allow electrical access to the battery terminals for each of the cathode, the anode and the lithium reference electrode (Wang paragraph 0129); thus a cap comprises an anode section and a cathode section separated by an insulator section; a jelly roll comprising an anode lead and a cathode lead extending from a top of the jelly roll (Wang paragraph 0130). Wang discloses a reference electrode fabricated from lithium metal (Wang paragraph 0022) is incorporated as an outer layer of a battery structure with cylindrical format or wounded prismatic format (Fig. 6, paragraph 0026, 0105) considered equivalent to the lithium sleeve sounding the outer of the battery structure. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the lithium reference electrode of Paik by the teaching of Wang and made it in the form of sleeve to cover the outer of the battery structure, since such a modification would simplify the process of manufacturing the reference electrode without a need for an electroplating apparatus. Such a modification according to the MPEP is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Wang, however, is silent about the reference electrode fabricated from a lithium metal (Wang paragraph 0022) considered equivalent to the lithium sleeve is disposed on the outside of the housing. Kohlberger discloses a rechargeable lithium-ion battery comprising winding electrode (Kohlberger paragraph 0006, 0008) and a reference electrode element for determining an electrode potential of at least one of the two electrodes (Kohlberger paragraph 0007, 0009). Kohlberger discloses the reference electrode can be a constituent part of the housing (Kohlberger paragraph 0014), and in an embodiment Kohlberger discloses the use of the reference electrode on the outer surface of the housing (Kohlberger paragraph 0020). Kohlberger teaches that in such a configuration where the reference electrode is on the surface of the housing contact is made with the reference electrode element directly by means of the housing itself, and therefore insertion of, for example, an additional probe or line into the housing and, in particular, into a region of the electrode winding may not be necessary and consequently can be avoided (Kohlberger paragraph 0014).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Paik as modified by Wang by the teaching of Kohlberger and made the reference electrode on the outside of the housing since such a configuration as taught by Kohlberger allows the contact of the reference of the reference electrode directly by the housing and the insertion of additional probe or line into the housing and into the electrode winding becomes unnecessary and is avoided (Kohlberger paragraph 0015). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Paik discloses the metal can be made of aluminum (Paik paragraph 0036) and putting the can between the lithium sleeve and the electrode assembly would have been obvious to a person of ordinary skill in view of the teaching of Kohlberger who discloses the use of a reference electrode on the outside surface of the housing (Kohlberger paragraph 0020).
Paik discloses the electrode assembly is contained inside the metal can (Paik Fig. 11, paragraph 0024), and the lithium reference electrode inside the metal can (Paik paragraph 0022, 0033) but Park is silent about the metal can being inserted in a lithium sleeve. The lithium ion battery of Paik as modified by Wang and Kohlberger will provide a method wherein reference electrode are the position of the metal can and the lithium reference electrode is on outer surface of the housing metal can and wherein the metal can is placed inside the lithium sleeve, and this considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Paik is silent about the cathode section comprise a C-shaped ring around the anode section recited in Claim 1 and 11, and the shape of the anode section being flat disk on the cap as recited in Claim 22. Hwang discloses a battery with an electrode assembly contained in an exterior can 100 (Hwang paragraph 0012, 0016), a cap assembly electrically include a sub-disc 260 joined and electrically connected to the electrode tap 120, which is drawn up from the electrode assembly (Hwang paragraph 0017,0045); and it, therefore, constitutes an electrode terminal. The sub-disc 260 is disposed at the bottom of the cap assembly 200 assembled as an integrated structure (Hwang paragraph 0045) and considered equivalent to the anode disk. 
Hwang discloses that the cap assembly also includes outer case 280 welded to an upper section of the exterior can 100, and that it is ring shaped (Hwang Fig. 3, paragraph 0017), and surrounds the sub-disk 260 (Hwang Fig. 3). The exterior can is electrically connected to an electrode tab and the outer ring-shaped outer case 280 is welded and electrically connected to the exterior case 100 forms the second terminal (Hwang paragraph 0018). Therefore, the flat sub-disc 260 and the outer case 280 are the two terminals, wherein the outer case 280 is C-shaped and surround the sub-disc 260 (Hwang Fig.3), and the two terminals are for the cathode and the anode. The polarity of the electrode is dependent on the status of charging and discharging of the battery, i.e. where oxidation and reduction are carried out. Hwang teaches that the disclosed configuration of the cap assembly does not necessitate beading portion of the outer case and therefore provide a greater electric capacity since the space that could have been occupied by the beading portion can be used to increase its electric capacity (Hwang paragraph 0001). Hwang also teaches that the disclosed configuration minimizes production cost (Hwang paragraph 0007) and is resistant to higher pressure (Hwang paragraph 0008). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Paik as modified by Wang and Kohlberger by the teaching of Hwang and made the first terminal in a flat disk shape anode and the other terminal in a C-shaped ring cathode since Hwang teaches that the configuration provide a greater electric capacity since the space that could have been occupied by the beading portion can be used to increase its electric capacity (Hwang paragraph 0001), minimize production cost (Hwang paragraph 0007) and is resistant to higher pressure (Hwang paragraph 0008). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC). It would have also been obvious to make one terminal the positive terminal and the other the negative terminal. 
Regarding Claim 4 Wang discloses the battery formed by the jelly roll (Wang paragraph 0130) is a lithium ion battery (Wang paragraph 0125, 0133).
Regarding Claim 5 the internal coating disclosed by Paik (Paik Fig. 2) modified by the sleeve of Wang incorporated as an outer layer of a battery structure with cylindrical format or wounded prismatic format (Fig. 6, paragraph 0026, 0105) will have the same structure, wherein it has a cylindrical in shape with a closed bottom and an open top.
Regarding Claim 6 Paik discloses the lithium ion battery can be used for a vehicle battery management system (Paik paragraph 0005). Wang also discloses the battery cell can be used electric-vehicle application (Wang paragraph 0133).
Regarding Claim 9 Paik discloses the anode and the cathode are not in electrical connection with the reference electrode coated on a neutral metal can (Paik paragraph 0005, 0031) and consequently any electrical connection of the anode and the cathode can be accomplished without accessing the reference electrode that is not in electrical connection with the working electrodes.
Regarding Claim 10 the battery cell of Paik as modified by Wang, Kohlberger and Hwang can be used in a vehicle battery management system (Paik paragraph 0005); it also be reasonable that can also be used in a part of a laboratory test environment.
Regarding Claim 12 Paik discloses obtaining electrical measurement between the positive and the negative electrode (Paik paragraph 0020, 0042)
Regarding Claim 13 and 14 Paik discloses electrical measurement between anode, the cathode and reference electrode (Paik paragraph 0005).
Regarding Claim 15 Paik discloses a vehicle propulsion system including a battery management system comprising a battery with the disclosed reference electrode (Paik paragraph 0015).
Regarding Claim 18 Paik discloses layers of the lithium ion battery cell (Paik paragraph 0025). Wang also discloses a multilayered structure is wound into jelly roll layers of the lithium ion battery (Wang paragraph 0130).
Regarding Claim 19 Paik discloses a method of providing power from the lithium ion battery to a vehicle (Paik paragraph 0019, 0063).
Regarding Claim 20 Paik discloses a method that provides the metal can, including the cover part, considered equivalent to the cap, that is made of aluminum (Paik paragraph 0036) and is surrounded by an insulator 140 (Paik Fig. 2, paragraph 0036).

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. PG Publication 2015/0111077) in view of Wang (U.S. PG Publication 2014/0375325) and Kohlberger (U.S. PG Publication 2015/0295284) and Hwang (U.S. PG Publication 2010/0015508), and further in view of Matsui et al. (U.S. PG Publication 2009/0176164)

The discussion of Paik, Wang, Kohlberger and Hwang as applied to Claim 1, 11 and 16 presented above is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 3 and 17 Paik, Wang, and Kohlberger are silent about the lithium reference electrode (Paik Fig. 2, paragraph 0019; Wang Fig. 6, paragraph 0026, 0105; Kohlberger paragraph 0020) is spot-welded to the metal can. Matsui discloses electrochemical energy storage device (Matsui paragraph 0018), comprising of a negative electrode (Matsui paragraph 0042), a positive electrode (Matsui paragraph 0043), an electrolyte (Matsui paragraph 0026) and a reference electrode (Masui paragraph 0051) wherein the electrode body including the positive electrode, negative electrode and the reference electrode and the electrolyte are all enclosed in a cylindrical aluminum laminate bag (Matsui paragraph 0053). Masui discloses in producing the reference electrode a nickel expanded metal was spot-welded with the tip of the lead to produce a reference electrode in which a lithium metal foil is contact-bonded to the expanded metal portion (Masui paragraph 0051); thus, teaching spot-welding of a lithium metal to a metal component. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the reference electrode of Paik as modified by Wang and Kohlberger by the teaching of Masui and spot-welded the lithium reference electrode to the aluminum metal can since such a modification simplifies the production process and is also considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).

Claim 7, 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paik et al. (U.S. PG Publication 2015/0111077) in view of Wang (U.S. PG Publication 2014/0375325) and Kohlberger (U.S. PG Publication 2015/0295284) and Hwang (U.S. PG Publication 2010/0015508), and further in view of Huang et al. (U.S. PG Publication 2015/0123028)

The discussion of Paik, Wang, Kohlberger and Hwang as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this this second.
Regarding Claim 7 and 8 Paik and Wang are silent about the crimping of the insulator and the aluminum in the cap.  Regarding Claim 7 Paik discloses the metal can, including the cover part, considered equivalent to the cap, is made of aluminum (Paik paragraph 0036) but is silent is surrounded by an insulator. Regarding Claim 21 Paik discloses the metal can 108 (Paik Fig. 2, paragraph 0036) has a cover part, considered equivalent to the cap (Paik Fig. 2) and it covers the electrode assembly; and in the battery of Paik as modified by Wang and Kohlberger the cap covering part and the sleeve will cover the electrode structure and the can. However, Paik, Wang and Kohlberger are silent about the cap is crimped around the lithium sleeve.
Huang discloses a non-aqueous electrochemical cell (Huang Fig. 1, paragraph 0019), comprising of a cap comprise a first metal section (not labeled) surrounded by a gasket 44, equivalent to an insulator, and the gasket 44 is surrounded by a second metal section 36 crimped around the gasket 44 for sealing the upper open end of the battery cell (Huang Fig. 1) equivalent to a cap. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the battery cell of Paik as modified by Wang and Kohlberger by the teaching of Huang and to have attached the aluminum cap to the battery can or the lithium sleeve by crimping with an interposed gasket or insulator for electrical insulation of the cap from the can and the lithium sleeve and provide a tight matting of the cap to the can or the lithium sleeve. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
In the response filed on 12/23/2021 Applicant has amended claim 1 and 11 by the adding the limitation, “and the cathode section comprise a C-shaped ring around the anode section”. Therefore, the previously presented rejection of Claim 1 and the dependent claims has been withdrawn, and upon further consideration is modified by the reference of newly applied reference of Hwang (U.S. PG Publication 2010/0015508a). The reference of Kohn previously relied upon for meeting the limitation of Claim 22 has been removed in view of applicant’s discussion and explanation. Applicant argues that references fail to disclose the limitation of claim 1 and 11 and argues that none of the references discloses the claimed C-shaped ring (Remarks page 6-7) and cites Fig. 1 of Kohn for support. Examiner notes that based on applicant's remarks and clarifications and on further review of the reference of Kohn relied upon for the limitation of claim 22 does not discloses the limitation wherein, “the cathode section comprises a C-shaped ring around the anode section”, Therefore, upon further search and consideration the previously presented rejection has been modified and now relies upon Hwang to meet the said limitation  of the cathode section comprises a C-shaped ring around the anode section now incorporated into claim 1 and 11. 
Examiner also notes that a new ground of rejection under 112(a) for failing to comply with the written description requirement as presented above is included in this Office Action. Therefore, the rejection is made non-final.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722